DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	Applicant on June 18th, 2021 filed a Preliminary Amendment.
	Applicant cancelled claims 1 – 19.
	Applicant added new claims 20 – 39.
	The pending claims are 20 – 29.

	The Applicant on August 23rd, 2021 filed an Amended Specification.  Objections made will be directed towards the August 23rd, 2021 Specification.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (US Provisional Application 61/222,177 filed July 1st, 2009).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 18th, 2021 and October 26th, 2021 were filed before the mailing date of the First Action on the Merits (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Claim Interpretation – Functional Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder, but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitation(s) is/are: “processors are configured to” in claims 25 – 27 and 36 – 38.

The Examiner notes one of ordinary skill in the art would understand a “processor” in the context of the claimed invention as connoting sufficient structure.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20 – 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6 of U.S. Patent No. #11,082,697.
Although the claims at issue are not identical, they are not patentably distinct from each other because of at least the reasons given in the table below:
Note: In the interest of brevity the Examiner does not cite identical or similar claim limitations in the analysis.
Pending Application
US Patent #11,082,6977
Published Claims
Claim 20) See claim 25 which is the apparatus performing the steps of the claimed method.
Claim 1) The claim is and apparatus performing on a processor method / program steps.
Claim 21) See claim 26 which is the apparatus performing the steps of the claimed method.
Claim 1) The claim is and apparatus performing on a processor method / program steps.
Claim 22) See claim 27 which is the apparatus performing the steps of the claimed method.
Claim 1) The claim is and apparatus performing on a processor method / program steps.
Claim 23) See claim 28 which is the apparatus performing the steps of the claimed method.
Claim 1) The claim is and apparatus performing on a processor method / program steps.
Claim 24) See claim 29 which is the apparatus performing the steps of the claimed method.
Claim 1) The claim is and apparatus performing on a processor method / program steps.
Claim 25) An apparatus, comprising:

at least a memory and one or more processors, wherein the one or more processors are configured to:

decode picture data for at least a large block in a picture by determining that intra prediction is to be performed for the large block,

wherein the large block has a large block size equal to or larger than 32x32, and the large block size is greater than a basic coding unit size, 

[The patented claims render the pending claim as obvious as providing specific examples and sizes as those contemplated in the Specification of the pending Application thus the Patented claims render obvious the pending limitation to one of ordinary skill in the art.]

wherein the intra prediction is signaled for the large block and the one or more processors are configured to:

decode a binary split signaling syntax element specifying that the large block is further split into sub-blocks;

partition the large block into sub-blocks in response to the decoded binary split signaling syntax element; and

[One of ordinary skill in the art would readily recognize the Patented claim (see the “where said binary split signaling syntax element […] is not further split” and the next “otherwise” limitations) as having the cases of the binary split signaling syntax elements and the details in splitting a large block into four equal sized subblocks (quadtree partitioning) as the same technique contemplated in the pending Application thus the pending limitation is rendered obvious.]



decode a single spatial intra partition type for at least one basic coding unit sized sub-block, the single spatial intra partition type being determinable from among a plurality of spatial intra partition types.
Claim 1) A video decoder, comprising

at least a memory and one or more processors, wherein the one or more processors are configured to:

decode picture data for at least a large block in a picture by determining that intra prediction is to be performed for the at least a large block,

wherein the at least a large block has a large block size greater than a basic coding unit size, the large block size being one of 32×32 and 64×64 and the basic coding unit size being 16×16,






wherein the intra prediction is signaled for the at least a large block and the one or more processors are configured to:

decode a binary split signaling syntax element specifying whether the large block is further split into four equally sized sub-blocks;

decode an intra prediction mode for said large block in the case where said binary split signaling syntax element specifies the large block is not further split;

otherwise in the case where said binary split signaling syntax element specifies the large block is further split: decode for each sub-block, in the case where said sub-block is 32×32, a binary split signaling syntax element specifying whether said 32×32 sub-block is further split into four equally basic coding unit sized blocks and decode an intra prediction mode for said 32×32 subblock in the case where said binary split signaling syntax element specifies said 32×32 sub-block is not further split; and

decode for each sub-block, in the case where said sub-block is 16×16, a single spatial intra partition type, the single spatial intra partition type being determinable from among a plurality of spatial intra partition types,

wherein the single spatial intra partition type selected from the plurality of spatial intra partition types is accompanied by at least (1) a single intra prediction type for the basic coding unit size which does not use a most probable intra prediction mode and (2) a single intra prediction type indicating the most probable intra prediction mode for the basic coding unit size.
Claim 26) The apparatus of claim 25, wherein the one or more processors are configured to

decode an intra prediction mode for the basic coding unit sized sub-block.

[The Patented claims render obvious associated an intra prediction mode with a sub block and partitioning to sub blocks with their own intra prediction mode (and even the use of signaling if the MPM (most probable mode)) for subblocks further rendering obvious the pending claim to one of ordinary skill in the art.]
Claim 1) [Relevant portions only] 

decode an intra prediction mode for said large block in the case where said binary split signaling syntax element specifies the large block is not further split;

otherwise in the case where said binary split signaling syntax element specifies the large block is further split: decode for each sub-block, in the case where said sub-block is 32×32, a binary split signaling syntax element specifying whether said 32×32 sub-block is further split into four equally basic coding unit sized blocks and decode an intra prediction mode for said 32×32 subblock in the case where said binary split signaling syntax element specifies said 32×32 sub-block is not further split; and

decode for each sub-block, in the case where said sub-block is 16×16, a single spatial intra partition type, the single spatial intra partition type being determinable from among a plurality of spatial intra partition types,

wherein the single spatial intra partition type selected from the plurality of spatial intra partition types is accompanied by at least (1) a single intra prediction type for the basic coding unit size which does not use a most probable intra prediction mode and (2) a single intra prediction type indicating the most probable intra prediction mode for the basic coding unit size.
Claim 27)  The apparatus of claim 25, wherein the one or more processors are configured to

decode a binary split signaling syntax element specifying that the sub-blocks are further split into smaller sub-blocks.’

[One of ordinary skill in the art would readily recognize the Patented claim (see the “otherwise” limitation) as having the cases of the binary split signaling syntax elements and the details in splitting a large block into four equal sized subblocks (quadtree partitioning) as the same technique contemplated in the pending Application thus the pending limitation is rendered obvious.]

Claim 1) [Relevant portions only] 

decode a binary split signaling syntax element specifying whether the large block is further split into four equally sized sub-blocks;

decode an intra prediction mode for said large block in the case where said binary split signaling syntax element specifies the large block is not further split;

otherwise in the case where said binary split signaling syntax element specifies the large block is further split: decode for each sub-block, in the case where said sub-block is 32×32, a binary split signaling syntax element specifying whether said 32×32 sub-block is further split into four equally basic coding unit sized blocks and decode an intra prediction mode for said 32×32 subblock in the case where said binary split signaling syntax element specifies said 32×32 sub-block is not further split; and
Claim 28) The apparatus of claim 25, wherein the binary split signaling syntax element specifies that the large block is further split into four equally sized sub-blocks.

[One of ordinary skill in the art would readily recognize the Patented claim (see the “otherwise” limitation) as having the cases of the binary split signaling syntax elements and the details in splitting a large block into four equal sized subblocks (quadtree partitioning) as the same technique contemplated in the pending Application thus the pending limitation is rendered obvious.]

Claim 1) [Relevant portions only] 

decode a binary split signaling syntax element specifying whether the large block is further split into four equally sized sub-blocks;

decode an intra prediction mode for said large block in the case where said binary split signaling syntax element specifies the large block is not further split;

otherwise in the case where said binary split signaling syntax element specifies the large block is further split: decode for each sub-block, in the case where said sub-block is 32×32, a binary split signaling syntax element specifying whether said 32×32 sub-block is further split into four equally basic coding unit sized blocks and decode an intra prediction mode for said 32×32 subblock in the case where said binary split signaling syntax element specifies said 32×32 sub-block is not further split; and
Claim 29) The apparatus of claim 25, wherein the spatial intra partition type specifies a size of a partition of the basic coding unit.

[One of ordinary skill in the art readily recognizes the single intra partition type for the sub blocks to be partitioned into the basic coding unit as indications of the size specified in using the spatial intra prediction types and the features in the Patented claim renders obvious the same features and semantics / meaning in the pending Application.]
Claim 1) [Relevant portions only] 

decode for each sub-block, in the case where said sub-block is 16×16, a single spatial intra partition type, the single spatial intra partition type being determinable from among a plurality of spatial intra partition types,

wherein the single spatial intra partition type selected from the plurality of spatial intra partition types is accompanied by at least (1) a single intra prediction type for the basic coding unit size which does not use a most probable intra prediction mode and (2) a single intra prediction type indicating the most probable intra prediction mode for the basic coding unit size.
Claim 30) The apparatus of claim 25,

wherein at least one of a spatial intra partition type table and an intra prediction mode table is pre-stored and used by the one or more processors to decode picture data for the large block.
Claim 2) The video decoder of claim 1,

wherein at least one of a spatial intra partition type table and an intra prediction mode table is pre-stored and used to decode the at least one large block.
Claim 31) The apparatus of claim 25,

wherein at least one of a spatial intra partition type table and an intra prediction mode table is received by the one or more processors using one or more high level syntax elements and is used by the one or more processors to decode picture data for the large block.

[Patented claim 1 already recited the use of processors and the picture data received being processed thus the claims are obvious variants to one of ordinary skill in the art.]
Claim 3) The video decoder of claim 1,

wherein at least one of a spatial intra partition type table and an intra prediction mode table is received using one or more high level syntax elements and is used to decode the at least one large block.
Claim 32) See claim 36 which is the apparatus performing the steps of the claimed method.
Claim 4) The claim is and apparatus performing on a processor method / program steps.
Claim 33) See claim 37 which is the apparatus performing the steps of the claimed method.
Claim 4) The claim is and apparatus performing on a processor method / program steps.
Claim 34) See claim 38 which is the apparatus performing the steps of the claimed method.
Claim 4) The claim is and apparatus performing on a processor method / program steps.
Claim 35) See claim 39 which is the apparatus performing the steps of the claimed method.
Claim 4) The claim is and apparatus performing on a processor method / program steps.
Claim 36) An apparatus comprising:

at least a memory and one or more processors, wherein the one or more processors are configured to:

encode picture data for at least a large block in a picture by determining that intra prediction is to be performed for the large block,

wherein the large block has a large block size equal to or larger than 32x32, and the large block size is greater than a basic coding unit size, 

[The patented claims render the pending claim as obvious as providing specific examples and sizes as those contemplated in the Specification of the pending Application thus the Patented claims render obvious the pending limitation to one of ordinary skill in the art.]

wherein the intra prediction is signaled for the large block and the one or more processors are configured to:

encode a binary split signaling syntax element specifying that the large block is further split into sub-blocks:

partition the large block into sub-blocks in response to the binary split signaling syntax element; and

[One of ordinary skill in the art would readily recognize the Patented claim (see the “where said binary split signaling syntax element […] is not further split” and the next “otherwise” limitations) as having the cases of the binary split signaling syntax elements and the details in splitting a large block into four equal sized subblocks (quadtree partitioning) as the same technique contemplated in the pending Application thus the pending limitation is rendered obvious.]



encode a single spatial intra partition type for at least one basic coding unit sized sub-block, the single spatial intra partition type being determinable from among a plurality of spatial intra partition types.
Claim 4) A video encoder, comprising

at least a memory and one or more processors, wherein the one or more processors are configured to:

encode picture data for at least a large block in a picture by determining that intra prediction is to be performed for the at least a large block,

wherein the at least a large block has a large block size greater than a basic coding unit size, the large block size being one of 32×32 and 64×64 and the basic coding unit size being 16×16,






wherein the intra prediction is signaled for the at least a large block and the one or more processors are configured to:

encode a binary split signaling syntax element specifying whether the large block is further split into four equally sized sub-blocks;

encode an intra prediction mode for said large block in the case where said binary split signaling syntax element specifies the large block is not further split;

otherwise in the case where said binary split signaling syntax element specifies the large block is further split: encode for each sub-block, in the case where said sub-block is 32×32, a binary split signaling syntax element specifying whether said 32×32 sub-block is further split into four equally basic coding unit sized blocks and encode an intra prediction mode for said 32×32 subblock in the case where said binary split signaling syntax element specifies said 32×32 sub-block is not further split; and

encode for each sub-block, in the case where said sub-block is 16×16, a single spatial intra partition type, the single spatial intra partition type being determinable from among a plurality of spatial intra partition types, wherein the single spatial intra partition type selected from the plurality of spatial intra partition types is accompanied by at least (1) a single intra prediction type for the basic coding unit size which does not use a most probable intra prediction mode and (2) a single intra prediction type indicating the most probable intra prediction mode for the basic coding unit size.
Claim 37) The apparatus of claim 36, wherein, the one or more processors are configured to

encode an intra prediction mode for the basic coding unit sized sub-block.

[The Patented claims render obvious associated an intra prediction mode with a sub block and partitioning to sub blocks with their own intra prediction mode (and even the use of signaling if the MPM (most probable mode)) for subblocks further rendering obvious the pending claim to one of ordinary skill in the art.]
Claim 4) [Relevant Portions only]

encode a binary split signaling syntax element specifying whether the large block is further split into four equally sized sub-blocks;

encode an intra prediction mode for said large block in the case where said binary split signaling syntax element specifies the large block is not further split;

otherwise in the case where said binary split signaling syntax element specifies the large block is further split: encode for each sub-block, in the case where said sub-block is 32×32, a binary split signaling syntax element specifying whether said 32×32 sub-block is further split into four equally basic coding unit sized blocks and encode an intra prediction mode for said 32×32 subblock in the case where said binary split signaling syntax element specifies said 32×32 sub-block is not further split; and

encode for each sub-block, in the case where said sub-block is 16×16, a single spatial intra partition type, the single spatial intra partition type being determinable from among a plurality of spatial intra partition types, wherein the single spatial intra partition type selected from the plurality of spatial intra partition types is accompanied by at least (1) a single intra prediction type for the basic coding unit size which does not use a most probable intra prediction mode and (2) a single intra prediction type indicating the most probable intra prediction mode for the basic coding unit size.
Claim 38) The apparatus of claim 36, wherein, the one or more processors are configured to

encode a binary split signaling syntax element specifying that the sub-blocks are further split into smaller sub-blocks.

[One of ordinary skill in the art would readily recognize the Patented claim (see the “otherwise” limitation) as having the cases of the binary split signaling syntax elements and the details in splitting a large block into four equal sized subblocks (quadtree partitioning) as the same technique contemplated in the pending Application thus the pending limitation is rendered obvious.]

Claim 4) [Relevant Portions only]

encode a binary split signaling syntax element specifying whether the large block is further split into four equally sized sub-blocks;

encode an intra prediction mode for said large block in the case where said binary split signaling syntax element specifies the large block is not further split;

otherwise in the case where said binary split signaling syntax element specifies the large block is further split: encode for each sub-block, in the case where said sub-block is 32×32, a binary split signaling syntax element specifying whether said 32×32 sub-block is further split into four equally basic coding unit sized blocks and encode an intra prediction mode for said 32×32 subblock in the case where said binary split signaling syntax element specifies said 32×32 sub-block is not further split; and

Claim 39) The method of claim 36, wherein a spatial intra partition type specifies a size of a partition of the basic coding unit sized sub-block.

[One of ordinary skill in the art readily recognizes the single intra partition type for the sub blocks to be partitioned into the basic coding unit as indications of the size specified in using the spatial intra prediction types and the features in the Patented claim renders obvious the same features and semantics / meaning in the pending Application.]
Claim 4) [Relevant Portions only]

encode for each sub-block, in the case where said sub-block is 16×16, a single spatial intra partition type, the single spatial intra partition type being determinable from among a plurality of spatial intra partition types, wherein the single spatial intra partition type selected from the plurality of spatial intra partition types is accompanied by at least (1) a single intra prediction type for the basic coding unit size which does not use a most probable intra prediction mode and (2) a single intra prediction type indicating the most probable intra prediction mode for the basic coding unit size.



It would have been obvious to one of ordinary skill in the art at the time the invention was made to understand the Patented claims as providing teachings of the specific techniques to perform quadtree partitioning of a large block (e.g. 32 x 32) block rendering obvious the scope of the pending claims.  Further, one of ordinary skill in the art would recognize the decoder claims as the inverse of the encoding claims and thus the claims are obvious variants.

Claim Objections
Claims 20 – 39 are objected to because of the following informalities:
Regarding claim 25, the claim does not constructive indicate the differences in processing the large block after the decision / determination of partitioning as if the block isn’t partitioned it is not therefore into sub-blocks and thus has no description of how to process the larger blocks with the spatial intra partition types and intra prediction mode.  Further, the conditionals stated appear open-ended and thus appear to lack patentable weight.
Regarding claim 20, see claim 25 which is the apparatus performing the steps of the claimed method and thus is similarly Objected.
Regrading claims 32 and 36, see claims 20 and 25 respectively as the decoder performing the inverse steps of the claimed encoder and thus are similarly Objected.
Regarding claims 21 – 24, 26 – 31, 33 – 35, and 37 – 39, the dependent claims do not cure the deficiencies of their respective independent claims and thus are similarly Objected.

Regarding claim 25, the claim does not appear to have no conditions or limitations on the sub-block size thus the claim appears to encompass more than what is disclosed raising scope of enablement issues (e.g. rectangular partitions).
Regarding claim 20, see claim 25 which is the apparatus performing the steps of the claimed method and thus is similarly Objected.
Regrading claims 32 and 36, see claims 20 and 25 respectively as the decoder performing the inverse steps of the claimed encoder and thus are similarly Objected.
Regarding claims 21 – 24, 26 – 31, 33 – 35, and 37 – 39, the dependent claims do not cure the deficiencies of their respective independent claims and thus are similarly Objected.

Regarding claim 21, the claim appears to not further limit independent claim 20 in the case the larger block is not partitioned (no constructive steps / processing claimed how to treat the intra prediction mode in cases of using large blocks).
Regarding claim 26, the claim appears to not further limit independent claim 25 in the case the larger block is not partitioned (no constructive steps / processing claimed how to treat the intra prediction mode in cases of using large blocks).
Regarding claim 33, the claim appears to not further limit independent claim 32 in the case the larger block is not partitioned (no constructive steps / processing claimed how to treat the intra prediction mode in cases of using large blocks).
Regarding claim 37, the claim appears to not further limit independent claim 26 in the case the larger block is not partitioned (no constructive steps / processing claimed how to treat the intra prediction mode in cases of using large blocks).

Regarding claim 22, the claim appears to be missing an Essential Step that the first / previous binary split signaling syntax indicated the current sub-block was partitioned from the large sub-block indicated a partition was to occur.  Further, the claim only recites half of the processing determination (to perform a second split but lacks and Essential Step / element checking if the basic coding unit sized was reached or the minimum block size allowed such as 4 x 4).
Regarding claim 27, the claim appears to be missing an Essential Step that the first / previous binary split signaling syntax indicated the current sub-block was partitioned from the large sub-block indicated a partition was to occur.  Further, the claim only recites half of the processing determination (to perform a second split but lacks and Essential Step / element checking if the basic coding unit sized was reached or the minimum block size allowed such as 4 x 4).
Regarding claim 34, the claim appears to be missing an Essential Step that the first / previous binary split signaling syntax indicated the current sub-block was partitioned from the large sub-block indicated a partition was to occur.  Further, the claim only recites half of the processing determination (to perform a second split but lacks and Essential Step / element checking if the basic coding unit sized was reached or the minimum block size allowed such as 4 x 4).
Regarding claim 38, the claim appears to be missing an Essential Step that the first / previous binary split signaling syntax indicated the current sub-block was partitioned from the large sub-block indicated a partition was to occur.  Further, the claim only recites half of the processing determination (to perform a second split but lacks and Essential Step / element checking if the basic coding unit sized was reached or the minimum block size allowed such as 4 x 4).

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 27, 34, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "a binary split signaling syntax element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "a binary split signaling syntax element" in lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "a binary split signaling syntax element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "a binary split signaling syntax element" in lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20, 22 – 25, 27 – 29, 32, 34 – 36, and 38 – 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen, et al. (US PG PUB 2010/0086029 A1 referred to as “Chen” throughout in which citations will come from US Provisional Applications 61/166,631 (referred to as “Chen ‘631” throughout) and 61/144,357 (referred to as “Chen ‘631” throughout)) [The US PG PUB is cited in Applicant’s June 18th, 2021 IDS as US PG PUB Item #24 – The Examiner will cite from the US Provisional References where “Chen” refers to the collective of “Chen ‘631” and “Chen ‘357”], and further in view of Moriya, et al. (US PG PUB 2009/0046781 A1 referred to as “Moriya” throughout) [Cited in Applicant’s June 18th, 2021 IDS as US PG PUB Items #20].
Regarding claim 20, see claim 25 which is the apparatus performing the steps of the claimed method.
Regarding claim 22, see claim 27 which is the apparatus performing the steps of the claimed method.
Regarding claim 23, see claim 28 which is the apparatus performing the steps of the claimed method.
Regarding claim 24, see claim 29 which is the apparatus performing the steps of the claimed method.
Regarding claim 32, see claim 36 which is the apparatus performing the steps of the claimed method.
Regarding claim 34, see claim 38 which is the apparatus performing the steps of the claimed method.
Regarding claim 35, see claim 39 which is the apparatus performing the steps of the claimed method.

Regarding claim 25, Chen ‘631 teaches processing large macroblocks with split and merge considerations.  Chen ‘357 teaches the use of intra prediction for large blocks and further suggests design decision considerations for large macroblock sizes as well as suggesting spatial intra prediction types used.  Moriya expands and further clarifies the teachings of Chen regarding the use of spatial intra partition types in view of processing large macroblocks.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Chen (collectively) with the spatial intra partition types as taught by Moriya in partitioning large blocks / macroblocks that are being intra predicted.  The Examiner observes Chen ‘631 in at least Paragraphs 73 – 75 renders obvious the decoder as performing the inverse processing of an encoder thus encoder citations may be used to render obvious features of a decoder as would be readily appreciated by one of ordinary skill in the art.  The combination teaches
at least a memory and one or more processors [Chen ‘631 Paragraphs 65 and 186 – 188 (microprocessors / DSPs and memory elements used to implement)], wherein the one or more processors are configured to:
decode picture data for at least a large block in a picture by determining that intra prediction is to be performed for the large block [Chen ‘631 Figures 3 – 5 (decoder includes intra mode processing); Chen ’357 Figure 3 as well as Sections 3.1 and 3.2)],
wherein the large block has a large block size equal to or larger than 32x32, and the large block size is greater than a basic coding unit size [Chen '631 Figures 4, 5, 10, 15, and 16 (including subfigures) and Paragraphs 20 (16 x 16 coding unit contemplated at least as a basic coding unit size), 27 (32 x 32 or 64 x 64 large macroblocks contemplated as large block sizes), 73 – 75, 96 – 104 (32 x 32 and 64 x 64 large block sizes contemplated as well as a base I_16x16 block size contemplated for intra prediction); Chen '357 Figures 2 – 4 and Section 3.2 (32 x 32 large block illustrated with 16 x 16 blocks illustrated as a base for merging or splitting in Figure 3 in which each subblock is intra coded)],
wherein the intra prediction is signaled for the large block [Chen ‘357 Figure 3 as well as Sections 3.1 and 3.2.1 (two methods of intra mode signaling for large macroblocks); Chen ‘631 Figures 4, 5, 10, 12, and 15 as well as Paragraphs 104 – 106 and 111 (intra coding considering larger macroblock sizes to partition to smaller block sizes)] and the one or more processors are configured to:
decode a binary split signaling syntax element specifying that the large block is further split into sub-blocks [Chen '631 Figures 3 – 8 (including subfigures – checks to create four equally sized subblocks partitioned from large block) and 15 – 16 (partitioning of a large macroblock and signaling of the partitioning in to four equally sized blocks (e.g. 64 x 64 into 4 32 x 32 blocks)) as well as Chen '631 Paragraphs 73 – 75 (large sizes considered using Quad-tree partitioning), 97 – 106 (partitioning of large block with intra blocks partitioned taught), 108, 110 – 112, 115 - 121 (hierarchically partitioning a large macroblock by using tree coding and illustrating a binary bit string to transmit and further a signal to indicate partitioning (see Paragraphs 121, 127 – 131 and 158 - 159)) and 184 – 186 (binary signals of splitting using a tree structure signifying the hierarchy of blocks); Chen '357 Sections 3.2 – 3.3 and Figures 2 – 4 (splitting hierarchically large macroblock into 4 equally sized smaller blocks as is also done in Figure 3 where intra prediction is used and spatial intra partition types are assigned)];
partition the large block into sub-blocks in response to the decoded binary split signaling syntax element [Chen '631 Figures 3 – 8 (including subfigures - check four equally sized blocks partitioning from large block) and 15 – 16 (partitioning of a large macroblock and signaling of the partitioning in to four equally sized blocks (e.g. 64 x 64 into 4 32 x 32 blocks)) as well as Chen '631 Paragraphs 73 – 75 (large sizes split using Quad-tree partitioning), 97 – 106 (partitioning of large block with intra blocks partitioned taught), 108, 110 – 112, 115 – 121 (hierarchically partitioning a large macroblock by using tree coding (e.g. the use of the “cbp” / “CBP64” / “CBP32” flags are binary split signaling syntax element) and illustrating a binary bit string to transmit and further a signal to indicate partitioning (see Paragraphs 121, 127 – 131 and 158 – 163 (e.g. see “mb64_type” and “mb32_type” syntax elements))) and 184 – 186 (binary signals of splitting using a tree structure signifying the hierarchy of the blocks); Chen '357 Sections 3.2 – 3.3 and Figures 2 – 4 (splitting hierarchically large macroblock into 4 equally sized smaller blocks)]; and
decode a single spatial intra partition type for at least one basic coding unit sized sub-block, the single spatial intra partition type being determinable from among a plurality of spatial intra partition types [Chen '631 Figure 3 as well as Paragraphs 50 and 102 – 104 (“e.g., one of l_l6xl6, I8x8, I_ 4x4” are the plurality of spatial intra partition types); Chen '357 Sections 3.2 - 3.3 and Figures 2 and 3 where Moriya in Figures 2 – 3 and 6 illustrates quadtree partitioning of large blocks (e.g. 32x32 blocks) and in Figure 7 (see at least reference characters 29 and 30) as well as Paragraphs 45 – 47 (selection of intra prediction block size in the large block to be decoded in which a plurality of sizes is given (e.g. 32 x 32 or 8 x 8 and additionally 16 x 16 and 4 x 4 intra prediction partitions / modes to use and available for selection to further render obvious the teachings of Chen collectively)), 48 – 51 (large block size to use can be changed), 58 – 61 (partitioning blocks based on prediction mode included large blocks decoding the encoded information), 63 – 64 (intra block sizes partitioned / determined in the decoder based on encoded information), and 74 – 81 (partitioning large intra blocks to be processed (e.g. splitting 32 x 32 blocks into 16 x 16 blocks) in the decoder using encoded information)].
The motivation to combine Chen ‘357 with Chen ‘631 is to combine features in the same field of invention of video coding / decoding [Chen ‘357 Section 1] in order to code / decode large macroblocks to improve coding for higher resolution images / HD capabilities [Chen ‘357 Section 2 where the Examiner observes KSR Rationales (C), (D), or (F) are also applicable].
The motivation to combine Moriya with Chen ‘357 and Chen ‘631 is to combine features in the same / similar field of invention of coding and decoding image data [Moriya Paragraphs 1 and 4] in order to improve compression efficient by reducing the amount of coding information (e.g. intra mode used) to transmit as side / header information with the block [Moriya Paragraphs 5 – 9 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Chen (Chen ‘631 and Chen ‘357 collectively) and Moriya which will be used throughout the Rejection.

Regarding claim 27, Chen ‘631 teaches processing large macroblocks with split and merge considerations.  Chen ‘357 teaches the use of intra prediction for large blocks and further suggests design decision considerations for large macroblock sizes as well as suggesting spatial intra prediction types used.  Moriya expands and further clarifies the teachings of Chen regarding the use of spatial intra partition types in view of processing large macroblocks.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Chen (collectively) with the spatial intra partition types as taught by Moriya in partitioning large blocks / macroblocks that are being intra predicted.  The Examiner observes Chen ‘631 in at least Paragraphs 73 – 75 renders obvious the decoder as performing the inverse processing of an encoder thus encoder citations may be used to render obvious features of a decoder as would be readily appreciated by one of ordinary skill in the art.  The combination teaches
wherein the one or more processors are configured to [See claim 25 for citations of the claimed “processors”] decode a binary split signaling syntax element specifying that the sub-blocks are further split into smaller sub-blocks [Chen '631 Figures 3 – 8 (including subfigures - check four equally sized blocks partitioning from large block), 12 – 13, and 15 – 16 (partitioning of a large macroblock and signaling of the partitioning in to four equally sized blocks (e.g. 64 x 64 into 4 32 x 32 blocks)) as well as Chen '631 Paragraphs 73 – 75 (large sizes split using Quad-tree partitioning), 97 – 106 (partitioning of large block with intra blocks partitioned taught), 108, 110 – 112, 115 – 121 (hierarchically partitioning a large macroblock by using tree coding (e.g. the use of the “cbp” / “CBP64” / “CBP32” flags are binary split signaling syntax element) and illustrating a binary bit string to transmit and further a signal to indicate partitioning (see Paragraphs 121, 127 – 131 and 158 – 163 (e.g. see “mb64_type” and “mb32_type” syntax elements))) and 184 – 186 (binary signals of splitting using a tree structure signifying the hierarchy of the blocks); Chen '357 Sections 3.2 – 3.3 and Figures 2 – 4 (splitting hierarchically large macroblock into 4 equally sized smaller blocks)].
See claim 25 for the motivation to combine Chen (Chen ‘631 and Chen ‘357 collectively) and Moriya.

Regarding claim 28, Chen ‘631 teaches processing large macroblocks with split and merge considerations.  Chen ‘357 teaches the use of intra prediction for large blocks and further suggests design decision considerations for large macroblock sizes as well as suggesting spatial intra prediction types used.  Moriya expands and further clarifies the teachings of Chen regarding the use of spatial intra partition types in view of processing large macroblocks.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Chen (collectively) with the spatial intra partition types as taught by Moriya in partitioning large blocks / macroblocks that are being intra predicted.  The Examiner observes Chen ‘631 in at least Paragraphs 73 – 75 renders obvious the decoder as performing the inverse processing of an encoder thus encoder citations may be used to render obvious features of a decoder as would be readily appreciated by one of ordinary skill in the art.  The combination teaches
wherein the binary split signaling syntax element specifies that the large block is further split into four equally sized sub-blocks [Chen '631 Figures 4 - 8 (including subfigures - check four equally sized blocks partitioning from large block), 12 – 13, and 15 – 16 (partitioning of a large macroblock and signaling of the partitioning in to four equally sized blocks (e.g. 64 x 64 into 4 32 x 32 blocks)) as well as Chen '631 Paragraphs 73 – 75 (large sizes split using Quad-tree partitioning), 97 – 106 (partitioning of large block with intra blocks partitioned taught), 108, 110 – 112, 115 – 121 (hierarchically partitioning a large macroblock by using tree coding (e.g. the use of the “cbp” / “CBP64” / “CBP32” flags are binary split signaling syntax element) and illustrating a binary bit string to transmit and further a signal to indicate partitioning (see Paragraphs 121, 127 – 131 and 158 – 163 (e.g. see “mb64_type” and “mb32_type” syntax elements))) and 184 – 186 (binary signals of splitting using a tree structure signifying the hierarchy of the blocks); Chen '357 Sections 3.2 – 3.3 and Figures 2 – 4 (splitting hierarchically large macroblock into 4 equally sized smaller blocks)].
See claim 25 for the motivation to combine Chen (Chen ‘631 and Chen ‘357 collectively) and Moriya.

Regarding claim 29, Chen ‘631 teaches processing large macroblocks with split and merge considerations.  Chen ‘357 teaches the use of intra prediction for large blocks and further suggests design decision considerations for large macroblock sizes as well as suggesting spatial intra prediction types used.  Moriya expands and further clarifies the teachings of Chen regarding the use of spatial intra partition types in view of processing large macroblocks.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Chen (collectively) with the spatial intra partition types as taught by Moriya in partitioning large blocks / macroblocks that are being intra predicted.  The Examiner observes Chen ‘631 in at least Paragraphs 73 – 75 renders obvious the decoder as performing the inverse processing of an encoder thus encoder citations may be used to render obvious features of a decoder as would be readily appreciated by one of ordinary skill in the art.  The combination teaches
wherein the spatial intra partition type specifies a size of a partition of the basic coding unit [Chen '631 Paragraphs 50 and 102 – 104 (“e.g., one of l_l6xl6, I8x8, I_ 4x4” are the plurality of spatial intra partition types) and 115 – 121 (signaling intra spatial partition information within a basic coding unit (e.g. partitions within a 16x16 block)); Chen '357 Sections 3.2 - 3.3 and Figures 2 and 3 (see the 32x32 block partitioned into 16x16 blocks in which spatial intra modes indicate partitions / sizes within the 16x16 partitions for intra predication) where Moriya in Figures 2 – 3 and 6 illustrates quadtree partitioning of large blocks (e.g. 32x32 blocks) and in Figure 7 (see at least reference characters 29 and 30) as well as Paragraphs 45 – 47 (selection of intra prediction block size in the large block to be decoded in which a plurality of sizes is given (e.g. 32 x 32 or 8 x 8 and additionally 16 x 16 and 4 x 4 intra prediction partitions / modes to use and available for selection to further render obvious the teachings of Chen collectively)), 48 – 51 (large block size to use can be changed), 58 – 61 (partitioning blocks based on prediction mode included large blocks decoding the encoded information), 63 – 64 (intra block sizes partitioned / determined in the decoder based on encoded information), and 74 – 81 (partitioning large intra blocks to be processed (e.g. splitting 32 x 32 blocks into 16 x 16 blocks) in the decoder using encoded information)].
See claim 25 for the motivation to combine Chen (Chen ‘631 and Chen ‘357 collectively) and Moriya.

Regarding claim 36, Chen ‘631 teaches processing large macroblocks with split and merge considerations.  Chen ‘357 teaches the use of intra prediction for large blocks and further suggests design decision considerations for large macroblock sizes as well as suggesting spatial intra prediction types used.  Moriya expands and further clarifies the teachings of Chen regarding the use of spatial intra partition types in view of processing large macroblocks.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Chen (collectively) with the spatial intra partition types as taught by Moriya in partitioning large blocks / macroblocks that are being intra predicted.  The combination teaches
at least a memory and one or more processors [Chen ‘631 Paragraphs 65 and 186 – 188 (microprocessors / DSPs and memory elements used to implement)], wherein the one or more processors are configured to:
encode picture data for at least a large block in a picture by determining that intra prediction is to be performed for the large block [Chen ‘631 Figure 2, 4, and 5 as well as Paragraphs 100 -1 06 (encoding / decoding large blocks and formation of large blocks); Chen ’357 Figure 3 as well as Sections 3.1 and 3.2)],
wherein the large block has a large block size equal to or larger than 32x32, and the large block size is greater than a basic coding unit size [Chen '631 Figures 4, 5, 10, 12, 13, 15, and 16 (including subfigures) and Paragraphs 20 (16 x 16 coding unit contemplated at least), 27 (32 x 32 and 64 x 64 macroblocks contemplated), 73 – 75, 96 – 104 (32 x 32 and 64 x 64 initial block sizes contemplated as well as a base I_16x16 block size / unit contemplated for intra prediction), and 182 – 186 (partitioning larger blocks and signaling thereof); Chen '357 Figure 2 – 4 and Section 3.2 (64 x 64 blocks illustrated with 16 x 16 blocks illustrated as a base for merging or splitting in Figure 3)], 
wherein the intra prediction is signaled for the large block [Chen ‘357 Figure 3 as well as Sections 3.1 and 3.2.1 (two methods of intra mode signaling for large macroblocks); Chen ‘631 Figures 4, 5, 10, 12, and 15 as well as Paragraphs 104 – 106 and 111 (intra coding considering larger macroblock sizes to partition to smaller block sizes)] and the one or more processors are configured to:
encode a binary split signaling syntax element specifying that the large block is further split into sub-blocks [Chen '631 Figures 4 - 8 (including subfigures - check four equally sized blocks partitioning from large block) and 15 – 16 (partitioning of a large macroblock and signaling of the partitioning in to four equally sized blocks (e.g. 64 x 64 into 4 32 x 32 blocks)) as well as Chen '631 Paragraphs 73 – 75 (large sizes using Quad-tree partitioning), 97 – 106 (partitioning of large block with intra blocks partitioned taught), 108, 110 – 112, 115 - 121 (hierarchically partitioning a large macroblock by using tree coding and illustrating a binary bit string to transmit and further a signal to indicate partitioning (see Paragraphs 121, 127 – 131 and 158 - 159)) and 184 – 186 (binary signals of splitting using a tree structure signifying the hierarchy of the blocks); Chen '357 Sections 3.2 - 3.3 and Figures 2 – 4 (splitting hierarchically large macroblock into 4 equally sized smaller blocks)];
partition the large block into sub-blocks in response to the binary split signaling syntax element [Chen '631 Figures 4 – 8 (including subfigures - check four equally sized blocks partitioning from large block) and 15 – 16 (partitioning of a large macroblock and signaling of the partitioning in to four equally sized blocks (e.g. 64 x 64 into 4 32 x 32 blocks)) as well as Chen '631 Paragraphs 73 – 75 (large sizes split using Quad-tree partitioning), 97 – 106 (partitioning of large block with intra blocks partitioned taught), 108, 110 – 112, 115 – 121 (hierarchically partitioning a large macroblock by using tree coding (e.g. the use of the “cbp” / “CBP64” / “CBP32” flags are binary split signaling syntax element) and illustrating a binary bit string to transmit and further a signal to indicate partitioning (see Paragraphs 121, 127 – 131 and 158 – 163 (e.g. see “mb64_type” and “mb32_type” syntax elements))) and 184 – 186 (binary signals of splitting using a tree structure signifying the hierarchy of the blocks); Chen '357 Sections 3.2 – 3.3 and Figures 2 – 4 (splitting hierarchically large macroblock into 4 equally sized smaller blocks)]; and
encode a single spatial intra partition type for at least one basic coding unit sized sub-block, the single spatial intra partition type being determinable from among a plurality of spatial intra partition types [Chen '631 Figure 2 as well as Paragraphs 50 and 102 – 104 (“e.g., one of l_l6xl6, I8x8, I_ 4x4” are the plurality of spatial intra partition types); Chen '357 Sections 3.2 – 3.3 and Figures 2 and 3 where Moriya in Figures 1 – 3 (see at least reference characters 1, 2, 5, 15, and 16) and 6 illustrates quadtree partitioning of large blocks (e.g. 32x32 blocks) as well as Paragraphs 42 – 47 (selection of intra prediction block size in the large block to be decoded in which a plurality of sizes is given (e.g. 32 x 32 or 8 x 8 and additionally 16 x 16 and 4 x 4 intra prediction partitions / modes to use and available for selection to further render obvious the teachings of Chen collectively)), 48 – 51 (large block size to use can be changed), 58 – 61 (partitioning blocks based on prediction mode in the encoded information), 63 – 64 (intra block sizes partitioned / determined in the encoder), and 74 – 81 (partitioning large intra blocks to be processed (e.g. splitting 32 x 32 blocks into 16 x 16 blocks) as generated encoded information)].
See claim 25 for the motivation to combine Chen (Chen ‘631 and Chen ‘357 collectively) and Moriya where claim 25 is the decoder processing the encoded information generation and in view of at least Chen ‘631 Paragraphs 73 – 75 (decoding is the inverse / reverse process of encoding as readily recognized by one of ordinary skill in the art) and thus similar motivation exists.

Regarding claim 38, Chen ‘631 teaches processing large macroblocks with split and merge considerations.  Chen ‘357 teaches the use of intra prediction for large blocks and further suggests design decision considerations for large macroblock sizes as well as suggesting spatial intra prediction types used.  Moriya expands and further clarifies the teachings of Chen regarding the use of spatial intra partition types in view of processing large macroblocks.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Chen (collectively) with the spatial intra partition types as taught by Moriya in partitioning large blocks / macroblocks that are being intra predicted.  The combination teaches
wherein, the one or more processors are configured to [See claim 36 for citations of the claimed “processors”] encode a binary split signaling syntax element specifying that the sub-blocks are further split into smaller sub-blocks [Chen '631 Figures 2, 4 – 8 (including subfigures – check four equally sized blocks partitioning from large block), 12 – 13, and 15 – 16 (partitioning of a large macroblock and signaling of the partitioning in to four equally sized blocks (e.g. 64 x 64 into 4 32 x 32 blocks)) as well as Chen '631 Paragraphs 73 – 75 (large sizes split using Quad-tree partitioning), 97 – 106 (partitioning of large block with intra blocks partitioned taught), 108, 110 – 112, 115 – 121 (hierarchically partitioning a large macroblock by using tree coding (e.g. the use of the “cbp” / “CBP64” / “CBP32” flags are binary split signaling syntax element) and illustrating a binary bit string to transmit and further a signal to indicate partitioning (see Paragraphs 121, 127 – 131 and 158 – 163 (e.g. see “mb64_type” and “mb32_type” syntax elements))) and 184 – 186 (binary signals of splitting using a tree structure signifying the hierarchy of the blocks); Chen '357 Sections 3.2 – 3.3 and Figures 2 – 4 (splitting hierarchically large macroblock into 4 equally sized smaller blocks)].
See claim 36 for the motivation to combine Chen (Chen ‘631 and Chen ‘357 collectively) and Moriya.

Regarding claim 39, Chen ‘631 teaches processing large macroblocks with split and merge considerations.  Chen ‘357 teaches the use of intra prediction for large blocks and further suggests design decision considerations for large macroblock sizes as well as suggesting spatial intra prediction types used.  Moriya expands and further clarifies the teachings of Chen regarding the use of spatial intra partition types in view of processing large macroblocks.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Chen (collectively) with the spatial intra partition types as taught by Moriya in partitioning large blocks / macroblocks that are being intra predicted.  The combination teaches
wherein a spatial intra partition type specifies a size of a partition of the basic coding unit sized sub-block [Chen '631 Figure 2 as well as Paragraphs 50 and 102 – 104 (“e.g., one of l_l6xl6, I8x8, I_ 4x4” are the plurality of spatial intra partition types) and 115 – 121 (signaling intra spatial partition information within a basic coding unit (e.g. partitions within a 16x16 block)); Chen '357 Sections 3.2 - 3.3 and Figures 2 and 3 (see the 32x32 block partitioned into 16x16 blocks in which spatial intra modes indicate partitions / sizes within the 16x16 partitions for intra predication) where Moriya in Figures 1 – 3 and 6 (see at least reference characters 1, 2, 5, 15, and 16) illustrates quadtree partitioning of large blocks (e.g. 32x32 blocks) as well as Paragraphs 42 – 47 (selection of intra prediction block size in the large block in which a plurality of sizes is given (e.g. 32 x 32 or 8 x 8 and additionally 16 x 16 and 4 x 4 intra prediction partitions / modes to use and available for selection to further render obvious the teachings of Chen collectively)), 48 – 51 (large block size to use can be changed), 58 – 61 (partitioning blocks based on prediction mode included large blocks), 63 – 64 (intra block sizes partitioned / determined based on encoded information), and 74 – 81 (partitioning large intra blocks to be processed (e.g. splitting 32 x 32 blocks into 16 x 16 blocks) from generated encoded information)].
See claim 36 for the motivation to combine Chen (Chen ‘631 and Chen ‘357 collectively) and Moriya.

Claim 21, 26, 30 – 31, 33, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (collectively), Moriya, and further in view of Moriya, et al. (US PG PUB 2008/0123947 A1 referred to as “Moriya 47” throughout) [Cited in Applicant’s June 18th, 2021 IDS as US PG PUB Items #16 and 17].
Regarding claim 21, see claim 26 which is the apparatus performing the steps of the claimed method.
Regarding claim 33, see claim 37 which is the apparatus performing the steps of the claimed method.

Regarding claim 26, Chen ‘631 teaches processing large macroblocks with split and merge considerations.  Chen ‘357 teaches the use of intra prediction for large blocks and further suggests design decision considerations for large macroblock sizes as well as suggesting spatial intra prediction types used.  Moriya expands and further clarifies the teachings of Chen regarding the use of spatial intra partition types in view of processing large macroblocks.  Moriya 47 teaches intra prediction modes to use (e.g. directional intra prediction or the use of a DC mode or using the MPM (most probable mode) to predict a block as a function of the intra spatial partition type of the block and further teaches the use of tables and organizational techniques to signal partition types for prediction modes and the intra modes to use as well.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Chen (collectively) with the spatial intra partition types as taught by Moriya in partitioning large blocks / macroblocks that are being intra predicted and the intra prediction modes as a function of intra partitions used and the table organization methods to signal intra prediction information as taught by Moriya 47.  The Examiner observes Chen ‘631 in at least Paragraphs 73 – 75 renders obvious the decoder as performing the inverse processing of an encoder thus encoder citations may be used to render obvious features of a decoder as would be readily appreciated by one of ordinary skill in the art.  The combination teaches
wherein the one or more processors are configured to [See claim 25 for citations of the claimed “processors”] decode an intra prediction mode for the basic coding unit sized sub-block [Chen ‘631 Figures 4 and 12 (subfigures included) as well as Paragraphs 102 – 106 (prediction modes a function of the spatial prediction mode used (e.g. a described in Paragraph 103) where the selection of the basic coding unit is rendered obvious (e.g. I_4x4 partition type and its associated intra modes would be a selection of the finite number of possibilities to one of ordinary skill in the art)) and 162 – 165;Chen ‘357 Figures 2 – 3 and Section 3.2.1; Moriya Figure 7 (see at least reference character 29 and 30 which is to be modified / elaborated by Moriya 47 teaching of the intra prediction modes) as well as Paragraphs 32 (intra prediction performing on a block type), 44 – 46, 55 – 56 (encoding the intra prediction mode); Moriya 47 Figures 3, 4 and 13 (4x4, 8x8 and 16x16 intra prediction modes (such as DC and directional prediction) illustrated) as well as Paragraphs 218 – 237 (signaling mode information for partitions to be predicted with intra prediction), 264 – 281 (discussion of the 8x8 intra prediction modes in contrast to the 16x16 intra prediction modes which is encoded to later be decoded), 300 – 304 (decoded encoded intra prediction mode information)].
See claim 25 for the motivation to combine Chen (Chen ‘631 and Chen ‘357 collectively) and Moriya.
The motivation to combine Moriya 47 with Moriya, Chen ‘357, and Chen ‘631 is to combine features in the same / related field of invention of "a digital image encoding method, and a [...] decoding method" [Moriya 47 Paragraph 2] to improve efficiency in performing intra prediction [Moriya 47 in at least Paragraphs 279, 295, and 396] and to improve flexibility in selecting intra prediction mode information to use [Moriya 47 Paragraph 12 where the Examiner observes at least KSR Rationales (C) or (D) are also applicable].
This is the motivation to combine Chen (Chen ‘631 and Chen ‘357 collectively), Moriya, and Moriya 47 which will be used throughout the Rejection.

Regarding claim 30, Chen ‘631 teaches processing large macroblocks with split and merge considerations.  Chen ‘357 teaches the use of intra prediction for large blocks and further suggests design decision considerations for large macroblock sizes as well as suggesting spatial intra prediction types used.  Moriya expands and further clarifies the teachings of Chen regarding the use of spatial intra partition types in view of processing large macroblocks.  Moriya 47 teaches intra prediction modes to use (e.g. directional intra prediction or the use of a DC mode or using the MPM (most probable mode) to predict a block as a function of the intra spatial partition type of the block and further teaches the use of tables and organizational techniques to signal partition types for prediction modes and the intra modes to use as well.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Chen (collectively) with the spatial intra partition types as taught by Moriya in partitioning large blocks / macroblocks that are being intra predicted and the intra prediction modes as a function of intra partitions used and the table organization methods to signal intra prediction information as taught by Moriya 47.  The Examiner observes Chen ‘631 in at least Paragraphs 73 – 75 renders obvious the decoder as performing the inverse processing of an encoder thus encoder citations may be used to render obvious features of a decoder as would be readily appreciated by one of ordinary skill in the art.  The combination teaches
wherein at least one of a spatial intra partition type table and an intra prediction mode table is pre-stored and used by the one or more processors to decode picture data for the large block [See claim 25 for citations regarding the “processor” claimed; See claim 25 for citations of the “spatial partition intra partition type” and claim 26 for citations of the “intra prediction mode” and regarding the treatment of table representations see additionally Moriya 47 Figures 3 – 8, 13 (Figures 3 – 4 and 13 show the intra prediction modes), and 26 – 28 (tables used for signaling the intra prediction mode of a current block) as well as Paragraph 251 – 255 (decoding process in Paragraph 253 is modified to incorporate the table used for encoding in Paragraph 254) and also in Paragraph 254 ("select a code table" implies the tables are known a priori before usage of the table), 375 – 385 (tables used to signal intra prediction modes for processing in a decoder), and 392 – 400 (tables including decoder usage of intra modes signaled with tables)].
See claim 25 for the motivation to combine Chen (Chen ‘631 and Chen ‘357 collectively), Moriya, and Moriya 47.

Regarding claim 31, Chen ‘631 teaches processing large macroblocks with split and merge considerations.  Chen ‘357 teaches the use of intra prediction for large blocks and further suggests design decision considerations for large macroblock sizes as well as suggesting spatial intra prediction types used.  Moriya expands and further clarifies the teachings of Chen regarding the use of spatial intra partition types in view of processing large macroblocks.  Moriya 47 teaches intra prediction modes to use (e.g. directional intra prediction or the use of a DC mode or using the MPM (most probable mode) to predict a block as a function of the intra spatial partition type of the block and further teaches the use of tables and organizational techniques to signal partition types for prediction modes and the intra modes to use as well.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Chen (collectively) with the spatial intra partition types as taught by Moriya in partitioning large blocks / macroblocks that are being intra predicted and the intra prediction modes as a function of intra partitions used and the table organization methods to signal intra prediction information as taught by Moriya 47.  The Examiner observes Chen ‘631 in at least Paragraphs 73 – 75 renders obvious the decoder as performing the inverse processing of an encoder thus encoder citations may be used to render obvious features of a decoder as would be readily appreciated by one of ordinary skill in the art.  The combination teaches
wherein at least one of a spatial intra partition type table and an intra prediction mode table is received by the one or more processors using one or more high level syntax elements and is used by the one or more processors to decode picture data for the large block [See claim 25 for citations regarding the “processor” claimed; See claim 30 for citations of the claimed “table” feature of the representation of the plurality of spatial intra partition types (claims 25 and 30) or intra prediction modes (claim 26) and additionally Chen ‘631 Paragraphs 92 and 177 (levels of syntax elements taught); and Moriya 47 Figures 3 – 8 (see at least reference character 31) 72, and 82 – 86 (signaling including high level syntax elements / organization to insert partition and prediction information) as well as Paragraphs 253 – 255 (signaling intra prediction tables in "a slice, picture, or a sequence" which are "upper data layer" and thus would be recognized by one of ordinary skill in the art as a high level syntax element when afforded the broadest reasonable interpretation in view of Specification Paragraph 40 (using the numbering in the US PG PUB) defining the term), 523 – 533 (signaling and decoding upper data layer / high level syntax elements for intra prediction) and 621 – 622 (high level syntax elements describing blocks encoded to be decoded)].
See claim 25 for the motivation to combine Chen (Chen ‘631 and Chen ‘357 collectively), Moriya, and Moriya 47.

Regarding claim 37, Chen ‘631 teaches processing large macroblocks with split and merge considerations.  Chen ‘357 teaches the use of intra prediction for large blocks and further suggests design decision considerations for large macroblock sizes as well as suggesting spatial intra prediction types used.  Moriya expands and further clarifies the teachings of Chen regarding the use of spatial intra partition types in view of processing large macroblocks.  Moriya 47 teaches intra prediction modes to use (e.g. directional intra prediction or the use of a DC mode or using the MPM (most probable mode) to predict a block as a function of the intra spatial partition type of the block and further teaches the use of tables and organizational techniques to signal partition types for prediction modes and the intra modes to use as well.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Chen (collectively) with the spatial intra partition types as taught by Moriya in partitioning large blocks / macroblocks that are being intra predicted and the intra prediction modes as a function of intra partitions used and the table organization methods to signal intra prediction information as taught by Moriya 47.  The combination teaches
wherein, the one or more processors are configured to [See claim 25 for citations of the claimed “processors”] encode an intra prediction mode for the basic coding unit sized sub-block [Chen ‘631 Figures 4 and 12 (subfigures included) as well as Paragraphs 102 – 106 (prediction modes a function of the spatial prediction mode used (e.g. a described in Paragraph 103) where the selection of the basic coding unit is rendered obvious (e.g. I_4x4 partition type and its associated intra modes would be a selection of the finite number of possibilities to one of ordinary skill in the art)) and 162 – 165;Chen ‘357 Figures 2 – 3 and Section 3.2.1; Moriya Figure 1 (see at least reference character 15 and 16 which is to be modified / elaborated by Moriya 47 teaching of the intra prediction modes) as well as Paragraphs 32 (intra prediction performing on a block type), 44 – 46, 55 – 56 (encoding the intra prediction mode); Moriya 47 Figures 3, 4 and 13 (4x4, 8x8 and 16x16 intra prediction modes (such as DC and directional prediction) illustrated) as well as Paragraphs 218 – 237 (signaling mode information for partitions to be predicted with intra prediction), 264 – 281 (discussion of the 8x8 intra prediction modes in contrast to the 16x16 intra prediction modes which is encoded to later be decoded), 300 – 304 (encoded intra prediction mode information)].
See claim 26 for the motivation to combine Chen (Chen ‘631 and Chen ‘357 collectively), Moriya, and Moriya 47 where claim 26 is the decoder processing the encoded information generation and in view of at least Chen ‘631 Paragraphs 73 – 75 (decoding is the inverse / reverse process of encoding as readily recognized by one of ordinary skill in the art) and thus similar motivation exists.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Po, et al. (US PG PUB 2009/0219991 A1 referred to as “Po” throughout) teaches in Figures 3 – 4 and Paragraphs 8 at least the decisions to merge / split blocks with hierarchy of intra prediction modes / splits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487